DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed July 12, 2021.  The preliminary amended claims 1-30, dated 10/11/2021, are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/04/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 13, 17-18, 21-23, 26, 29, 30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forenza et al (herein after Forenza) (US 2011/0003608).
	Regarding claims 1, 17, 29, 30, Forenza discloses a method of operating a user equipment (UE), the method comprising: 
	determining an estimated in-phase (I) and quadrature phase (Q) impairment of the UE, the IQ impairment of the UE comprising a mismatch of phase and/or amplitude, between an I path and a Q path within an analog receiver circuitry of the UE (RF units 
	reporting the estimated IQ impairment of the UE to a base station (BS) (the IQ-aware channel estimate unit 1204 sends the channel estimates to the DIDO feedback generator unit 1206 that may quantize the channel estimates and send it back to the transmitter via the feedback control channel 1112, para. 0426; see also fig. 13, para. 414, wherein Forenza discloses I/Q compensation including IQ-DIDO within a base station, a transmission channel 1304, channel estimation Logic 1306 within a user device, 1306 estimates channels via training symbols and feedback (reports) the estimates (impairments) of UE to precorder 1302 within the AP (base station)).  Forenza further discloses memory (para. 0342), at least one processor (para. 0747) and at least a transceiver (paras. 0035, 0338) as in claims 29 and 30 reciting these elements.  
	Regarding claims 2, 18, Forenza discloses wherein determining the estimated IQ impairment of the UE comprises determining an estimated IQ impairment at a specified frequency within a bandwidth supported by the UE (FIG. 17 depicts the SER measured for a DIDO 2x2 system with 64-QAM at carrier frequency of 450.5 MHz and bandwidth of 250 KHz, at two different users' locations) (para. 0439).  
	Regarding claims 4, 21, Forenza discloses reporting the estimated IQ impairment as one or more sets of complex numbers (in some implementations, this solution yields loss in spectral efficiency since the available spectrum is divided in multiple sub-bands and only a subset of DIDO clusters operate in the same sub-band (paras. 0176, 0426).  
	Regarding claims 5, 22,  Forenza discloses reporting the estimated IQ impairment as an amplitude error, a phase error, or both, for an entire bandwidth supported by the UE (the IQ-aware channel estimate unit 1204 sends the channel estimates to the DIDO feedback generator unit 1206 that may quantize the channel estimates and send it back to the transmitter via the feedback control channel 1112) (para. 0426).  
	Regarding claims 6, 23, Forenza discloses reporting the estimated IQ impairment as one or more sets, each set describing an amplitude error, a phase error, or both, of one or more bandwidth parts of a bandwidth supported by the UE (embodiment comprises an IQ aware DIDO configurator that uses an IQ aware channel estimate from one or more users to configure the DIDO IQ-aware precoder, choose the modulation rate, coding rate, subset of users allowed to transmit, and their mappings to space-time-frequency code slots) (para. 0430).  

	Regarding claim 26, limitation recited is similar to those recited in claim 17, noted above.   

Allowable Subject Matter
Claims 3, 7-12, 14-16, 19-20, 24-25, 27-28, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.